UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2089


STEVEN ABIODUN SODIPO,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                Respondent - Appellee.



Appeal from the United States Tax Court.      (Tax Ct. No. 19156-12)


Submitted:   January 28, 2016             Decided:   February 17, 2016


Before AGEE and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Steven Abiodun Sodipo, Appellant Pro Se.   Paul Andrew Allulis,
Joan Iris Oppenheimer, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; William John Gregg, INTERNAL REVENUE SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Steven     Abiodun   Sodipo   appeals       the    tax    court’s     orders

determining deficiencies and penalties with respect to his 2005,

2006 and 2007 federal income tax liability.                   We have reviewed

the record and find no reversible error.               Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the tax court.           Sodipo v. Comm’r, Tax Ct. No.

19156-12 (U.S. Tax Ct. Jan. 5, 2015, Apr. 28, 2015, June 2,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in    the   materials

before   this   court   and   argument   would    not   aid     the   decisional

process.



                                                                         AFFIRMED




                                     2